IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-67,912-04


                         EX PARTE JEREMIAH DISNARD, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W08-53674-N(C) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of possession of a controlled substance and sentenced to twelve years’ imprisonment. He did not

appeal his conviction.

        Applicant contends that his trial counsel rendered ineffective assistance because he failed to

investigate Applicant’s claim that the drugs were planted by law enforcement. He also alleges that

the State withheld material exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83
                                                                                                        2

(1963).

          The trial court has determined that trial counsel's performance was deficient and that the State

violated their duty to disclose evidence. The State agrees. Relief is granted. The judgment in Cause

No. F-0853674-N in the 195th District Court of Dallas County is set aside, and Applicant is remanded

to the custody of the Sheriff of Dallas County to answer the charges as set out in the indictment. The

trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 14, 2015
Do not publish